                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON
                                 DIVISION 1 - EUGENE DIVISION


IN RE:                                                       CASE NO. 15-61037-tmr13
                                                             CHAPTER 13
James M Wright
Katherine L Wright                                           JUDGE THOMAS M RENN

         DEBTORS                                             NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, NALIKO
MARKEL, TRUSTEE files this Notice of Final Cure Payment. The amount required to cure the default
in the claim listed below has been paid in full.

Name of Creditor: RUSHMORE LOAN MANAGEMENT SVCS



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   3      1293                                   $11,800.00          $11,800.00          $12,425.77

Total Amount Paid by Trustee         27650 Andy Riggs Rd., Grand Ronde, Oregon $12,425.77


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
                                                                             CASE NO. 15-61037-tmr13


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 18th day of September, 2019.


James M Wright, Katherine L Wright, 27650 Andy Riggs Rd, Grand Ronde, OR 97347


ELECTRONIC SERVICE - CAROLINE MOORE, 205 NE 6th Street, McMinnville, OR 97128


Michelle Cameron, c/o Adam J. Brittle, Atty., 1130 SW Morrison St, Sutie 312, Portland, OR
97205-2215


ELECTRONIC SERVICE - Selene Financial LP, 9990 Richmond Avenue, Suite 400 South, Houston,
TX 77042


ELECTRONIC SERVICE - Rushmore Loan Management Services, P.O. Box 55004, Irvine, CA
92619-2708


ELECTRONIC SERVICE - United States Trustee


Date: September 18, 2019                                     /s/ NALIKO MARKEL, TRUSTEE
                                                             NALIKO MARKEL, TRUSTEE
                                                             Chapter 13 Trustee
                                                             400 E. 2nd Avenue Suite 200
                                                             EUGENE, OR 97401
